Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

All claims are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In particular, it is indefinite and the examiner did not understand:
(a)    storing, in a computer-readable storage medium, group point date including a present possession situation of a group point used for transaction in which a commodity or service is traded within a transaction group, the transaction group in which a seller and a purchaser participate and the commodity or service is traded in a transaction between the seller and the purchaser for a wanted transaction group point corresponding to a number of the group point the commodity or service is traded for within the transaction group, the and exchange ratio between the group point and currency used for transactions outside the transaction group: 
(b)    transmitting, to a user terminal of the purchaser over a network through an internet messenger and based on completion of the transaction between the seller and the purchaser an evaluation point, used for transaction in which the commodity or service is traded within the transaction group  

transmitting, to a user terminal of the seller over the network through the internet messenger, a request for an evaluation response from the seller according to the evaluation message received from the purchaser;  
(d)    when the evaluation response is received from the seller, returning the evaluation point included in the evaluation message to the seller and providing the purchaser with a specific group point according to the evaluation, the specific group point corresponding to the evaluation point included in the evaluation message: and updating the transaction group based on the transaction, the evaluation message, the evaluation, and the evaluation response. 
There are a lot of strange words here like “evaluation point” and “group point” – what are these? this appears to be poorly written English or incomplete translation – please correct. 
	The examiner has reviewed Figure 3A- 3C that says a “point name” is “ball” or “prize” or “can” is that a baseball or soccer ball or a generic name – is it a brand of soccer ball because a nike soccer ball is a different price from a Acme soccer ball.  Are you really trading 5 nike soccer balls for 1,000 korean won ? and this is agreed pricing - is that really the invention ? this would be commodity trading like 5 pork bellies = 1,000 korean won.  
	The examiner still does not understand these terms, in particular in view of Figure 3A – 3C so is the Ball or Prize a commodity ?  Wheat or oil is a traded commodity – I have never hear of Prize or Ball being a commodity that is traded.  What type of Ball or Prize.  
The examiner recommends the applicant describe an example of what they are claim supported by specification and figure, in additional to any necessary amendments. 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Since the body of the claims recites software & database without any physical structural limitations it is unclaimed to the examiner what to be considered as claimed.  
The examiner has read the amendments and still remains unclear on what an “evaluation point” and “group point” are.  The remarks have not addressed any of the questions or concerns above.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims are rejected under 35 U.S.C. § 101 due to the unanimous decision by the Supreme Court (June, 2014) which held that the patent claims in Alice Corporation Pty. Ltd. V. CLS Bank International, et al. (“Alice Corp”) are not patent-eligible under 35 U.S.C. §101.
The claimed invention is not directed to patent eligible subject matter. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) is/are determined to be directed to an abstract idea. The rationale for this determination is explained below: There are no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims require no more than a generic computer to perform generic computerfunctions that are well-understood, routine and conventional activities .
The claims do not pass the two part analysis. As for the first part of the analysis the steps of creating a transition group, provide the purchaser with evaluation opportunity, receiving evaluation and returning the evaluation point to the seller as disclosed in the claims are a fundamental economic practice, methods of organizing human activities and/or an idea of itself. As for the second part of the analysis the disclosure of the above abstract ideas, do not make improvements to another technology, to the functioning of the computer itself or impose meaningful limitations beyond generally linking the use of an abstract idea to a particular computer/processor. Any computer can be programmed to carry out the limitations of the claims.
While claim is “computer-executable” this does not overcome the 101 rejection.
Since there are no meaningful limitations in the claims that transform the exception into a patent eligible application such that the claims amounts to significantly more than the exception itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
In the instant case, none of the limitations carried out via the use of a computer or processor, has any meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Further these abstract ideas require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. The limitations of the claims do not have any meaningful limitations beyond generally linking the use of these processes to a generic .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong (U.S. Patent Pub 2012/0005035) in view of Ephraim (U.S. Patent Pub 2012/0265651) in view of Li (US Patent Pub 2014/0236942) in view of and Shibusawa (US Pat Pub 2005/0021448)
Re claim 1 & 11 & 15: Hong discloses: 
A computer-executable method/server/ medium for managing customers within a group, comprising steps of (see Hong Figure 1)
(a)    storing, in a computer-readable storage medium, group point date including a number of a group point owned by a user, a transaction group in which a commodity or service is traded in a transaction between a seller and a purchaser for a predetermined number of the group point, and an exchange ratio between the group point and currency used for transactions outside the transaction group, wherein the currency is exchanged for the group point by the user at a terminal of the user based on the exchange ratio, (see Hong Figure 1 item 108)
(b)    transmitting, to a user terminal of the purchaser over a network through an internet messenger and based on completion of the transaction between the seller and the purchaser an evaluation point, used for transaction in which the commodity or service is traded within the transaction group, wherein the group point is exchanged for the evaluation point by the user at 
(c)    receiving, from the user terminal of the purchaser, over the network through the internet messenger, an evaluation message including the evaluation point and associated with an evaluation for the commodity or service; 
transmitting, to a user terminal of the seller over the network through the internet messenger, a request for an evaluation response from the seller according to the evaluation message received from the purchaser;  (see Hong Figure 1 item 108 + Figure 2) 
(d)    when the evaluation response is received from the seller, returning the evaluation point included in the evaluation message to the seller and providing the purchaser with a specific group point according to the evaluation, the specific group point corresponding to the evaluation point included in the evaluation message: and updating the number of the group point owned by the user, the evaluation point owned by the seller, and the evaluation point owned by the purchaser in the transaction group stored in the computer-readable storage medium based on the transaction, the evaluation message, the evaluation, and the evaluation response. (see Hong Figure 1 item 108 + Figure 2)
While examiner believes, Hong teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, Ephraim & Shibusawa additionally teaches the limitations of the applicant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hong by adapting any features of Ephraim.
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Hong and Ephraim and Shibusawa all relate to same subject area of trading systems with evaluation. 


A computer-executable method/server/ medium for managing customers within a group, comprising steps of (see Hong Figure 1)
(a)    storing, in a computer-readable storage medium, group point date including a number of a group point owned by a user, a transaction group in which a commodity or service is traded in a transaction between a seller and a purchaser for a predetermined number of the group point, and an exchange ratio between the group point and currency used for transactions outside the transaction group, wherein the currency is exchanged for the group point by the user at a terminal of the user based on the exchange ratio, (see Ephraim Figure 2 item 204)
(b)    transmitting, to a user terminal of the purchaser over a network through an internet messenger and based on completion of the transaction between the seller and the purchaser an evaluation point, used for transaction in which the commodity or service is traded within the transaction group, wherein the group point is exchanged for the evaluation point by the user at the terminal of the user based on an exchange ratio between the evaluation point and the group point; (see Ephraim Figure 2 item 206)
(c)    receiving, from the user terminal of the purchaser, over the network through the internet messenger, the evaluation for the commodity or service; 
When the evaluation for the commodity or service is received from the purchaser returning the evaluation point provided to the purchaser to the seller 
transmitting, to a user terminal of the seller over the network through the internet messenger, a request for an evaluation response from the seller according to the evaluation received from the purchaser;  (see Ephraim Figure 2 item 206)


A computer-executable method/server/ medium for managing customers within a group, comprising steps of (see Shibusawa Figure 1)
(a)    storing, in a computer-readable storage medium, group point date including a number of a group point owned by a user, a transaction group in which a commodity or service is traded in a transaction between a seller and a purchaser for a predetermined number of the group point, and an exchange ratio between the group point and currency used for transactions outside the transaction group, wherein the currency is exchanged for the group point by the user at a terminal of the user based on the exchange ratio, (see Shibusawa Figure 1 item 27 & 28 “commodity” is “group” + Figure 2)
(b) transmitting, to a user terminal of the purchaser over a network through an internet messenger and based on completion of the transaction between the seller and the purchaser an evaluation point, used for transaction in which the commodity or service is traded within the transaction group, wherein the group point is exchanged for the evaluation point by the user at the terminal of the user based on an exchange ratio between the evaluation point and the group point; (see Shibusawa Figure 3 S130-S140)
(c)    receiving, from the user terminal of the purchaser, over the network through the internet messenger, the evaluation for the commodity or service; 
When the evaluation for the commodity or service is received from the purchaser returning the evaluation point provided to the purchaser to the seller 

(d)    when the evaluation response is received from the seller, returning the evaluation point included in the evaluation message to the seller and providing the purchaser with a specific group point according to the evaluation, the specific group point corresponding to the evaluation point included in the evaluation message: and updating the number of the group point owned by the user, the evaluation point owned by the seller, and the evaluation point owned by the purchaser in the transaction group stored in the computer-readable storage medium based on the transaction, the evaluation message, the evaluation, and the evaluation response. (see Shibusawa Figure 3 S130-S140)

Li more clarly claims “Groups” See figure 4 item 405.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hong in view of Ephraim and Shibusawa by adapting groups of Li 
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Hong and Li both relate to same subject area of trading systems with evaluation.
Re claim 2: see claim 1 + 
Further comprises generating a subgroup region in which the purchaser is managed. (see Hong Figure 1 item 108 + Figure 2 + Li figure 4 item 405)
Re claim 3 & 12: see claim 1 + 
further comprises: 
creating a first subgroup region and a second subgroup region, (see Hong Figure 1 item 108 + Figure 2)

receiving a problem posed in association with the evaluation from the seller through the second subgroup region. (see Hong Figure 1 item 108 + Figure 2  + Li figure 4 item 405)
Re claim 4 & 13: see claim 1 + 
further comprises:
receiving, over the network through the internet messenger, an evaluation message comprising an evaluation point provided by the seller from the seller through the first subgroup region, and receiving, over the network thought the internet messenger, a problem message comprising a problem point through the second subgroup region.(see Hong Figure 1 item 108 + Figure 2)
Re claim 5: see claim 1 + 
further comprises:
receiving, thought a user input in an exchange ration setting interface, the exchange ratio for the group point or a subgroup region point exchange ration for a subgroup region point used for transaction within the subgroup region, the sub point exchange ratio being a ratio between the subgroup region point and other group points or the currency, and setting an exchange ratio or the subgroup region point exchange ratio.(see Hong Figure 1 item 108 + Figure 2  + Li figure 4 item 405)
Re claim 6: see claim 1 + 
receiving, from the seller over the network through the internet messenger, a transaction request associated with the transaction of the commodity or service..(see Hong Figure 1 item 108 + Figure 2)
Re claim 7 & 14: see claim 1 + 
wherein the step (d) comprises providing the problem point included in the problem message to a group participant who has responded to the posed problem when a response to the posed problem is received.(see Hong Figure 1 item 108 + Figure 2  + Li figure 4 item 405)
Re claim 8: see claim 1 + 
wherein the step (d) further comprises providing the problem point to the group participant who has responded to the posed problem on condition that a solution response regarding the evaluation message is received from the purchaser.(see Hong Figure 1 item 108 + Figure 2  + Li figure 4 item 405)
Re claim 9: see claim 1 + 
wherein the step (b) comprises:
requesting the purchaser to participate in the evaluation of the commodity or service, and recovering the evaluation point provided to the purchaser if the evaluation of the purchaser is not received for a predetermined period.(see Hong Figure 1 item 108 + Figure 2)
Re claim 10: see claim 1 + 
wherein the step (a) comprises:
creating a group or subgroup region comprising at least one group participant, and(see Hong Figure 1 item 108 + Figure 2)
setting whether the group or subgroup region is to be public or not in order for another user to be capable of participating in the group or subgroup region.(see Hong Figure 1 item 108 + Figure 2  + Li figure 4 item 405)

Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTEN APPLE whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698